DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the peak detector must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim 49 is objected to because of the following informalities:  The phrase “an housing separate and distinct housing” does not make grammatical sense.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29, 30, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the sensed peak value" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-9, 11, 13-23, 31, 33-43, 49-54, and 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Willner et al [U.S. 5,810,685] in view of Gold [US 2009/0325739] and Kuesters [U.S. 6,113,504].
For claim 1, the device taught by Willner includes the following claimed subject matter, as noted, 1) the claimed motion sensor is met by the acceleration sensor (No. 14) for producing an output signal (from switching elements Nos. 28 and 30) responsive to acceleration (Col. 4, Lns. 65-66) of the device, 2) the claimed signaling component is met by the sound generating mechanism (No. 18) to emit a particular sound, 3) the claimed processor is met by the microprocessor (No. 46) to control the motion sensor and the signaling component (Fig. 5), 4) the claimed substantially sphere shaped housing is met by the practice ball (No. 10) for enclosing the electronics housing (No. 12, Fig. 1), wherein the device is operable to be in first and second states in response to the output signal (two separate switching elements Nos. 28 and 30 produce two different states, including no sound when insufficient acceleration is detected:  Col. 5, Lns. 9-20).  The Willner reference does include a memory; however, there is no specific mention of software.  Also, there is no mention of a converter for analog to digital conversion or a wireless network.
Software has been used in electrical and electronic devices for many years, including practice balls.  The intelligent basketball taught by Gold can provide information concerning position and movement of a ball to a user using a sensor board (No. 20) having a 3-axis accelerometer (No. 21).  This sensor board is positioned within a rigid cylinder (No. 14) that is placed inside the ball.  With the assistance of a computer and software (Paragraph 5), the path of the ball can be traced to determine the release angle and arc.  Furthermore, the Gold reference also uses a 10-bit analog-to-digital converter (Paragraph 24) as well as wireless communication (RF receiver No. 30 with transceiver No. 32).  These elements enable the transceiver (No. 23) to connect to a proprietary point-to-point or star network on an 802.15.4 packet structure.
Furthermore, the Gold reference incorporates a method of providing information to the user of the basketball (Paragraph 26).  The information gathered from said 3-axis accelerometer (No. 21) is sent through the wireless transceiver to a receiving board (No. 30) separate from the ball to a personal computer (No. 40) that is then decoded and provides the shooter with information about his or her shot.  The obvious advantage of this configuration is to provide the athlete information regarding their style and motions in order to improve athletic performance.
Turning to the Willner reference, we discover a ball in which feedback is presented to an athlete in order to improve their performance.  An accelerometer is also used to provide a sound depending on the magnitude of motion or impact of said ball, in which a programmed sound or verbal message is emitted.  However, an athlete would benefit from a more involved and detailed description of the motion of their actions in order to improve their personal performance.  To that we turn back to the Gold reference, in which a system can provide just such useful information.  If an athlete had more specific information to observe, then their comprehension of the information would improve their performance in that they would know more specifically what they had to work on.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate software, an analog-to-digital converter, and a wireless network similar to that found in Gold in the Willner reference for the purpose of providing specific ball mechanics to the athlete in order to improve their athletic performance.
Another claimed element not found in either reference above is a rechargeable battery.  The Willner reference does include a battery (No. 11) housing.  And rechargeable batteries have been used in ball housings for many years, as can be seen in the golf ball locator seen in Kuesters.  Figure 3 depicts a power source (No. 24) that can be a battery and can also be rechargeable by induction or electromagnetic radiation (Col. 4, Lns. 24-27).  The obvious advantage of this configuration is that battery replacement would not be necessary and power levels of the device can be kept at sufficient levels just by recharging the batteries when not in use.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a rechargeable battery in the system of Willner for the purpose of easier use and insurance of proper power levels.
For claims 2 and 3, the Willner reference comprises a controlled component, in this case the signaling component (No. 18), in response to the device state.
For claim 4, the sound generating mechanism (No. 18) of Willner is activated when the magnitude of acceleration corresponds to proper operation.  If the ball is not properly hit, then no sound is emitted (Col. 5, Lns. 9-20).
For claim 5, the controlled switches are met by the switches (Nos. 28 and 30) of Willner.  The rechargeable batteries can be found in the Kuesters reference.
For claim 7, the sound generating mechanism (No. 18) of Willner is activated only when a proper threshold is achieved (Col. 5, Lns. 12-13: magnitude of acceleration)
For claim 8, both the Willner (No. 18) and Kuesters (No. 90) references produce signals that can be detected by a person.
For claim 9, the batteries (No. 24) of Kuesters are rechargeable using induction or electromagnetic radiation.
For claim 11, both the Willner (Nos. 28 and 30) and the Gold (No. 21) references use accelerometers to sense motion.
For claim 13, the accelerometer (No. 21) of Gold is a 3-axis accelerometer (Paragraph 24).
For claim 14, the concepts of Gold can be equally applicable to other sports, including volleyball, soccer, baseball, and football (Paragraph 27), which uses an oval shaped ball.
For claims 15-19, all housings of all three references above pertain to balls that can be played with (golf, soccer, basketball) or thrown (basketball, football) or kicked (football, soccer).
For claim 20, the concepts of Gold can be equally applicable to other sports, including volleyball, soccer, baseball, and football (Paragraph 27), which uses an oval shaped ball.
For claim 21, the concept of Gold can also be applied to any sports related implementation (Paragraph 27).
For claims 22 and 23, Figure 1 of Willner depicts a compartment (No. 15) for housing the batteries (No. 11) as well as a securely removable cover (No. 26) for accessing the batteries.  The rechargeable batteries can be found in the Kuesters reference.
For claim 31, the sound generating mechanism (No. 18) of Willner is activated only when a proper threshold is achieved (Col. 5, Lns. 12-13: magnitude of acceleration).
For claim 33, the springs (Nos. 38 and 40) of the acceleration sensors found in Willner are responsive to any direction orthogonal to a longitudinal axis of said springs.
For claim 34, the accelerometer of Gold provides a nearly real-time response from the sensor (Paragraph 24).
For claim 35, the Willner reference pertains to ball-shaped toys (Col. 1, Ln. 26).
For claim 36, the housings of all three references are balls that can be held in one’s hand.
For claims 37 and 38, the battery (No. 24) of Kuesters is capable of being recharged by induction or electromagnetic radiation (Col. 4, Lns. 25-27).
For claims 40-43, the Gold reference uses a transceiver (No. 23) to communicate wirelessly to a receiver board (No. 30) using IEEE 802 standards (Paragraph 24).
For claims 49-52, the intelligent basketball of Gold is used with a portable electronic device (No. 40), in this case a personal computer, and communicates with the electronic device using a modem (Paragraph 24).
For claims 53 and 54, the claimed electric sensor is met by the acceleration sensor (Nos. 28 and 30) of Willner as well as the accelerometer of Gold (No. 21) that are both responsive to force applied to the balls.
For claim 56, the sound generating mechanism (No. 18) of Willner is activated when the magnitude of acceleration corresponds to proper operation.  If the ball is not properly hit, then no sound is emitted (Col. 5, Lns. 9-20).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Willner et al in view of Gold and Kuesters as applied to claim 5 above, and further in view of Black et al [U.S. 5,566,934].
For claim 6, the switches found in the references above are not specifically solid-state or electro-mechanical relays.
Relays have been used in electronic devices for many years.  The baseball trainer taught by Black includes an apparatus having a solid state relay (No. 93) operated by a control circuit (No. 95) to actuate and deactuate a motor (No. 70).  This reference is plain evidence that relays have been used in electronic devices, but they have been used in entertainment and sports applications.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a relay device as the switch in any of the references above for the purpose of using a well-known and common electronic switch device.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Willner et al in view of Gold and Kuesters as applied to claim 1 above, and further in view of Harris [U.S. 5,229,703].
For claim 10, the housings of the three references above do not mention a cable for charging of a rechargeable battery from DC power.
The Examiner has used electronic devices having a plug-in AC/DC transformer for many years.  As proof, the battery charging interconnection taught by Harris not only depicts a recharging device (No. 64) with a recharger cord (No. 63), it also includes a receptacle (No. 60) having a disc (No. 90) with an opening (No. 94) that is large enough to let a male charger plug (No. 62) in to recharge the battery.  When the device is not recharging, the disc is rotated so as to not let dirt, dust or foreign matter from entering the recharge receptacle.  Furthermore, when the disc is in the recharging position, the operation of the device is disabled.
One obvious advantage of this configuration is to allow recharging of a power circuit that can be performed safely and without possible intrusion of foreign matter in the recharge port.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a cable to recharge the battery of Willner or Kuesters for the purpose of using a safe and secure method of recharging.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Willner et al in view of Gold and Kuesters as applied to claim 11 above, and further in view of Kolen [U.S. 7,219,033].
For claim 12, the type of acceleration sensor or accelerometer is not explicitly described in either the Willner or Gold references.
Different types of accelerometers have been available to sport motion detectors and one can be seen in the capture system taught by Kolen.  In the Kolen reference, the system includes MEMs sensors embedded into a moving device without affecting the static/dynamic motion characteristics of the device (Abstract).  A 3D printed circuit board having MEMs sensor provide a tri-axial accelerometers in communication with analog to digital converts to convert the analog motion data to digital data for determining inertial measurement and change in spatial orientation.
The obvious advantage of the Kolen reference is that the data acquisition system incorporating these MEMs sensors is highly miniaturized that can be embedded in a moving device without affecting the dynamics of the device.  This would be most desirable in sports equipment where aim and accuracy are paramount for excellent performance.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use MEMs sensors as the accelerometers of the Willner or Gold references for the purpose of using a small electronics package that is highly unlikely to affect motion of the ball being used.

Claims 24-28 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Willner et al in view of Gold and Kuesters as applied to claim 1 above, and further in view of Liao et al [US 2007/0087861] (supplied by applicant).
For claim 24, the signaling component of the three references above are not visible light emitters for emitting a visible light.
Audible alerts are not the only mechanism in which a user may be signaled to the device’s operation.  The golf ball with a light-emitting control mechanism taught by Liao has a light permeable inner shell for packaging a light-emitting module.  As described in the specification, when the golf ball is hit, a timer (No. 23) is used to control emission of light of LEDs (Nos. 22 and 26) according to a preset parameter.  Heretofore, golf balls with light emitting diodes did not have this feature so when a light was activated, the light would drain the battery unnecessarily until the light stopped.
A golf ball or other ball for that matter may be used in low light conditions.  Also, someone using the ball could be hard of hearing and could not hear an audible alert or feedback of the Kuesters or Willner reference.  In this manner, the Liao reference presents an advantage in that a greater number of people would be able to locate and recognize the ball.  Furthermore, the specific configuration of Liao would not drain the battery as the light would only be activated for a set period of time.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a visual light emitter in the balls used in the references above for the purpose of assisting hard of hearing users or environments with low light that also save battery power over the long run.
For claim 25, an LED is a semiconductor component.
For claim 26, the visible light emitter of Liao is an LED (Nos. 22 and 26).
For claim 27, the control chip (No. 2) of Liao can output signals with different frequencies to make them produce various colors (Paragraph 33).
For claim 28, the control chip (No. 2) of Liao can output signals with different waveforms to make the LEDs twinkle or flicker (Paragraph 33).
For claim 39, the Liao reference includes a timer (No. 23) for measuring a time interval, wherein the LEDs are activated to indicate to the person between two sensed events (hitting the golf ball and the end of the timer parameter).

Claims 29, 30, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Willner et al in view of Gold and Kuesters as applied to claims 1 and 31 above, and further in view of Hagood et al [U.S. 7,780,535].
For claim 29, all three references include memory devices; however, there is no mention of using a peak detector for detecting a peak value of the sensed motion.
Peak detectors have been used to detect motion for some time.  The apparatus taught by Hagood is used to detect motion in a golf club impact.  As seen in the specification, an accelerometer (Col. 32, Lns. 7-8) can be used to detect deceleration and trigger the system accordingly.  Furthermore, a switch in the system can also be triggered at the peak of loading impact using peak detection circuitry (Col. 24, Lns. 54-58) when piezoelectric voltage starts to retreat from its previous value.  Still further, the data taken during an impact event can be stored in on-board memory (Col. 29, Lns. 65-67) for later download.
The Willner reference also presents a device that responds to an impact in order to trigger its output.  Similarly, the Hagood reference presents a system that uses a peak detector in order to detect a change in motion, most notably an impact.  Since the Hagood reference teaches using a peak detector as an effective method of detecting acceleration, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a peak detector as the acceleration sensor of Willner for the purpose of using a detection method that has been shown to be effective and with some success.
For claim 30, the circuitry of both Willner and Hagood are responsive to their respective motion sensors.
For claim 32, the Hagood reference is responsive when a peak detection has been achieved and starts to retreat from.
 
Claims 44-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Willner et al in view of Gold and Kuesters as applied to claim 1 above, and further in view of Mozer et al [U.S. 4,214,125].
For claim 44, there is no mention of a digital-to-analog converter in any of the three references mentioned above.
The apparatus for speech synthesizing taught by Mozer analyzes and synthesizes speech information for audio reproduction.  One important aspect is a digital to analog converter (No. 186) that converts a binary representation of a sound to an analog representation of a speech waveform.  Devices that synthesize speech must be capable of producing all the sounds of the language of interest.  Prior to the Mozer reference, devices that could produce connected speech were generally stored in a full-sized computer that also controls the volume, duration, and other distinctions.  These computers were large and not capable of being miniaturized to smaller dimensions (Col. 3, Lns. 21-30).  Prior art speech synthesizers have been too large, complex, and costly (Col. 6, Lns. 39-42).  The Mozer reference was invented to provide a method for synthesizing speech a compact speech synthesizer can be fabricated as well as a method for synthesizing speech using only one or a few electronic chips having small linear dimensions (Col. 6, Lns. 47-53).
So how does this relate to the combination of references mentioned above?  It turns out that the Willner reference emits a preprogrammed sound or verbal message characteristic of a measured acceleration, even mentioning internal speech synthesis circuitry (Col. 6, Ln. 62).  It would be a great benefit if the speech synthesis of Willner were compact enough and complex enough to emit proper speech.  Using the compact electronics found in Mozer would be ideal, as the space inside the practice ball would be limited.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the speech synthesis apparatus of Mozer into the practice ball of Willner for the purpose of using a compact electronics package in the limited space that can still output the verbal message at a high quality.
For claim 45, the Mozer reference also comprises an audible signaling component (No. 192) connected to the converter (Fig. 10) for emitting audible sound.
For claim 46, the Mozer reference mentions electromechanical means (Claim 12) of audible signaling.
For claim 47, the audible component depicted in Mozer (Fig. 10) is a speaker (No. 192).

Claim 48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Willner et al in view of Gold and Kuesters as applied to claim 1 above, and further in view of Maxim et al [U.S. 5,297,981].
For claim 48, the combination of references above do not mention a motor for affecting physical movement.
The self-propelled bouncing ball taught by Maxim contains a battery-powered motor (No. 80) that can cause a random motion and bouncing of the ball.  A safety switch is also provided to prevent injury to a user or damage to the toy when disassembled.  The Maxim reference presents a spherical device with a motor that produces entertainment that can also be used safely.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a motor inside the ball of Willner for the purpose of providing a safe entertainment device.

Claim 55 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Willner et al in view of Gold and Kuesters as applied to claim 53 above, and further in view of Goodwin et al [U.S. 5,277,428].
For claim 55, the sensor found in the references above are not photocells.
Photocells are commonly used in motion detection systems.  The golf club swing training device teaches an accelerometer (No. 10) having a housing (No. 12) within which a printed circuit board (No. 48) is mounted therein.  The circuit includes a pair of detectors (Nos. 46A and 46B) that comprise a source of electromagnetic radiation, such as infrared, and a receptor, such as a photocell, that is sensitive to the presence of the infrared radiation.
The Goodwin reference shows that a photocell can and has been used in the past to provide effective acceleration sensing.  And the Gold and Willner references above pertain to sensing acceleration in order to trigger their respective actions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a photocell as the acceleration sensor of either the Gold or Willner devices for the purpose of using a sensor that has been shown to effectively measure acceleration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JAT
6/11/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687